DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (06/22/2020) in which a (3) month Shortened Statutory Period for Response has been set. 

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                 Acknowledgements

3.       Upon new entry, claims (21 -40) are pending on this application, of which claims (21, 28 and 34) remain the three parallel running independent claims on record. Claims (1 -20) were originally cancelled.  

                                                 Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on (06/22/2020) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

     Drawings

5.	The submitted Drawings (06/22/2020) has/have been accepted and considered under the 37 CFR 1.121 (d).

                Notice of Allowance

6.       In view of the new set of amendments on claims (21 -40) the examiner undersigned considers that the application has been now placed in conditions for allowance.  

7.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Reasons for Allowance

8.       The following is the Examiners statement of reasons for allowance:

8.1.    The three parallel running Independent claims (21, 28 and 34) and the associated dependencies are drawn to - a “laser projection C-arm image photographed” apparatus, method and system of the same of Fig. 1 and flow chart of Fig. 10, for determining and projecting planned operation information of an insertion location and insertion angles, using a C-arm fluoroscopy technique applied onto an affected parts, as shown in Fig. 9. The invention specifically includes the feature steps of: 
a “line laser module” (310) configured to generate a line laser and to form a plane by rotating around an origin as sown in Figs (1 and 9);
a matching unit (320) configured to calculate a coordinate (see Fig. 8) representing the insertion location in a C-arm coordinate system based on C-arm fluoroscopy, as sown in Figs (1 and 9);
calculate an insertional vector according to the coordinate representing the insertion location and the insertion angle, and calculate a vector perpendicular to the plane formed by the line laser in the C-arm coordinate system according to the insertional vector, (Figs. 1, 9);
a control unit (330) configured to control the line laser module based on the vector perpendicular to the plane.; as show in Figs (3 and 5).

8.2.    The below group of Prior art (PA) presented on record (Section 9), fails to fairly disclose and/or suggest the particularities of such system as claimed (see 8.1 above), that combined with the rest of the associated dependent claims, having no analogous in the Art at the time the invention was made/filed. 

8.3.	The most relevant PA on record are discussed below:

_ The US 7,853,311 B1; Webb; et al. – teaches a targeting device for providing a series of coordinates/lines within a sheet of sterile, flexible material with an adherent surface which is applied to the skin (after suitable surgical preparation), but fails to disclose the laser based architecture of (Figs 1 and 9) and algorithm (Fig. 10) feature techniques of (7.1) above.

_ In the same field of endeavor, US 8,118,818 B2; Zheng; et al. – teaches a method and system able to distinguish the real objects, their virtual geometric representations and the various images achieved by projecting the respective object onto the image plane. However, Zheng fails to disclose the laser based architecture of (Figs 1 and 9) and algorithm (Fig. 10) feature techniques of (7.1) above.

_ In the same field of endeavor, US 9,008,279 B2; Grzeda; et al. – teaches a system able to measuring an angle of the C-arm using an accelerometer affixed to the C-arm, wherein the accelerometer is not moving during the measurement. The method includes generating angle correction equations based on differences between C-arm poses and corresponding accelerometer angles, and optionally generating structural compensation equations to compensate for structural flexion or deformation of the C-arm. However, Grzeda fails to disclose the laser based architecture of (Figs 1 and 9) and algorithm (Fig. 10) feature techniques of (7.1) above.

_ In the same field of endeavor, US 11,191,592 B2; Gorek; et al. - teaches a system and method for monitoring the angular orientation between two locations within a fluoroscopic image and especially for monitoring the angular orientation between two locations within a fluoroscopy image and predetermined target angle. However, Gorek fails to disclose the laser based architecture of (Figs 1 and 9) and algorithm (Fig. 10) feature techniques of (7.1) above.

_ In the same field of endeavor, US 2020/0009404; Fujii; et al. - teaches a system and method for tracking object motion in an irradiated patient-board, determined and calculated using fluoroscopic X-ray images techniques, acquired from various angles, in a single fluoroscopic X-ray device mounted to a radiation therapy apparatus, also using line segment information included in a movement region of the tracking object set in advance. However, Fujii fails to disclose the laser based architecture of (Figs 1 and 9) and algorithm (Fig. 10) feature techniques of (7.1) above.

8.4.       For at least above arguments, the Examiner is believed that the presented list of claims has been constructed in such manner, placing the case in condition for allowance.

8.5.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

9.1.	Patent documentation:
 
US 2020/0009404 		Fujii; et al.		A61N5/1049; A61B90/39;
US 11,191,592 B2		Gorek; et al.		A61F2/4657; A61B17/1703; A61B6/547; 
US 11,065,063 B2		Tatsui; et al.		A61B18/24; A61B90/11; A61B5/01; 
US 9,008,279 B2		Grzeda; et al.	G03B42/047; A61B6/4441; A61B19/54;	
US 8,118,818 B2		Zheng; et al.		A61B34/20; A61B34/30; A61B17/1703;
US 7,853,311 B1		Webb; et al.		A61B6/4423; A61B6/502; A61B6/505;
US 6,364,526 B2		Ivan; et al.		A61B6/4441; A61B6/4464; 

9.2.	Non-Patent Literature:

_ C-arm fluoroscopy guided progressive cut refinement strategy; Yao – 2000.
_ C-arm tracking and reconstruction without an external tracker; Jain – 2006.
_ Intra-operative 3D guidance using Non-isocentric C-arm; Jain – 2007.
_ C-arm fluoroscopy in orthopedic surgical practice; Dec-2018. 

                                                              CONCLUSIONS

10.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's SPE supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.